Per Curiam.

ORDER
This is a habeas corpus proceeding in which relief was denied by the lower court and an appeal has been perfected by court appointed counsel at the insistence of the indigent petitioner. Counsel, in compliance with the decision of the United States Supreme Court in the case of Anders v. State *74of California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493 has advised the court that after a conscientious examination he deems the appeal to be wholly frivolous and requested permission to withdraw. His request is accompanied by a brief, which complies with the Anders decision, and a copy thereof has been furnished the indigent who has been further advised of his right to personally file a brief with, and to raise any points in, this court that he chooses. Mo,re than three months have now elapsed without anything further being heard from the indigent.
It now becomes the duty of this court to decide, in the light of the Anders decision, whether the appeal is wholly frivolous or not. After a full examination of all the proceedings, the brief of counsel and authorities cited therein, we conclude that the appeal is wholly frivolous.
It is, therefore, ordered that the request of appointed counsel to be relieved from further prosecution of the appeal be, and the same is hereby, granted.
It is further ordered, pursuant to Rule 23 of the Supreme Court Rules, in open session, that the instant appeal be, and the same is hereby dismissed as manifestly without merit and wholly frivolous.